DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-14 of U.S. Patent No. 11,160,395. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2 and 16 of the instant application are fully encompassed by claims 12 and 13 of the patent by broadening the subject matter of the claims, and claims 3 and 4 claim substantially the same subject matter of claims 12 and 14, respectively.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11, 12 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 9, the term “fourth” in line 2 is indefinite because there is no previously recited third step recited in the method.  Appropriate correction is required.
In regards to claim 11, the term “fifth” in line 2 is indefinite because there is no previously recited third and fourth steps recited in the method.  Appropriate correction is required.
In regards to claim 12, the term “sixth” in line 2 is indefinite because there is not previously recited third to fifth steps recited in the method.  Appropriate correction is required.
In regards to claim 14, it is unclear how the first engaging structure can be inserted in the first set of slots of the vertical uprights because claim 1 recites the first engaging structure is attached to first and second columns in lines 9-10.  Appropriate explanation or correction is required.
In regards to claim 15, “a third slot” in line 2 is indefinite because there are no first and second slot previously recited in the method.  Appropriate correction is required.
In regards to claim 16, the term “seventh” is indefinite because there is no previously recited third to sixth steps recited in the method.  Appropriate correction is required.
In regards to claim 17, the term “third engaging structure” in lines 3-4 is indefinite because there is not previously recited second engaging structure.  Appropriate correction is required.
In regards to claim 18, “a second set of teeth” in line 4 lacks proper antecedent basis because there is not first set of teeth previously recited in the method.  Appropriate correction is required.
Claim 19 is rejected based on its dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merl (US Pat. No. 5,472,103).
In regards to claim 1, Merl teaches a method, comprising: first connecting an upper portion of two or more vertical uprights (18) to a first crossbar (30); second connecting a lower portion of the two or more vertical uprights to a second crossbar (230); inserting a projection (52) of each of a pair of support brackets into a first cavity (44) and a second cavity (48) on respective ends of the first crossbar, the pair of support brackets each including a first engaging structure (64); and attaching the first engaging structure of each of the pair of support brackets to a first column (26) and a second column (26) of a consumer product display, respectively.
In regards to claim 16, Merl teaches connecting at least one shelf (20) to the two or more vertical uprights.
In regards to claim 17, Merl teaches the seventh connecting includes hooking the at least one shelf to a baseplate (92), the baseplate including a third engaging structure (94), and attaching the baseplate to the two or more vertical uprights using the third engaging structure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Merl (US Pat. No. 5,472,103) in view of Chen (US Pat. No. 7,506,772 B2).
In regards to claim 13, Merl teaches an outer surface of each of the two or more vertical uprights defining a first set of slots (70).
Merl does not teach assembling the two or more vertical uprights by coupling at least one first upright segment to at least one second upright segment using one or more connectors.
Chen teaches assembling two or more vertical uprights by coupling at least one first upright segment (10, Fig. 7) to at least one second upright segment (10) using one or more connectors (60, Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Merl’s vertical uprights to assemble the two or more vertical uprights by coupling at least one first upright segment to at least one second upright segment using one or more connectors.  The motivation would have been for the purpose of creating an increased overall length of the vertical posts as taught by Chen (Col 3, Lines 40-43).
In regards to claim 14, modified Merl teaches the attaching of the first engaging structure includes inserting a first set of teeth (Merl: 66) into the first set of slots (Merl: 28), the first engaging structure including the first set of teeth.
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Merl (US Pat. No. 5,472,103) in view of Bergdoll et al. (US Pat. No. 8,985,352 B2).
In regards to claim 18, Merl teaches the seventh connecting includes hooking one or more brackets (104) of a base (102) of the at least one shelf to a baseplate (92), the baseplate including a third engaging structure (94), the third engaging structure including at least a second set of teeth, and attaching the baseplate to the two or more vertical uprights using the third engaging structure.
Merl does not teach attaching a tray to a top portion of the base, inserting dividers within the tray.
Bergdoll teaches attaching a tray (230, Fig. 31) to a top portion of a base (i.e.; the base of 224), with dividers (240) inserted within the tray.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Merl’s shelf to attach a tray to a top portion of the base, and inserting dividers within the tray.  The motivation would have been for the purpose of defining compartments for housing product pusher trays as taught by Bergdoll (Col 18, Lines 29-33).
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d).
Claims 5-8 and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9, 11, 12, 15 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631